Case 2:18-cr-20496-GCS-DRG ECF No. 39 filed 06/26/20   PageID.188   Page 1 of 8




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                 Plaintiff,                Criminal No. 18-20496

      vs.                                  HON. GEORGE CARAM STEEH

PRICE ALBERT-JUNIOR THOMPSON,

              Defendant.
________________________________/

     ORDER DENYING DEFENDANT’S MOTION TO VACATE, SET
   ASIDE OR CORRECT SENTENCE PURSUANT TO 28 U.S.C. ' 2255
      [DOC. 29] AND DENYING CERTIFICATE OF APPEALABILITY

      This matter is before the Court on Defendant Price Albert-Junior

Thompson’s motion to vacate, set aside, or correct sentence pursuant to 28

U.S.C. ' 2255 on May 15, 2020. Defendant pleaded guilty to being a felon

in possession of firearms, and to possessing firearms in furtherance of a

drug trafficking offense. He did so after officers found loaded firearms

hidden in his basement ceiling, adjacent to another part of the basement

ceiling where the Defendant hid a stash of cocaine and ecstasy pills. At

his plea hearing, Thompson admitted that he possessed those drugs in

order to sell them, and that he possessed the firearms to protect his drug

dealing activities. He now claims his attorneys were ineffective for


                                     -1-
Case 2:18-cr-20496-GCS-DRG ECF No. 39 filed 06/26/20     PageID.189   Page 2 of 8




advising him to accept the government’s plea offer. His claim is based on

his belief that there was insufficient evidence to convict him of possessing

firearms in furtherance of a drug trafficking offense.

      The following description of the evidence comes from the

government’s brief and is taken from the Presentence Report prepared for

sentencing:

             Thompson was released on parole in October 2017,
      following a prison term for assault with a dangerous weapon,
      felony firearm, and malicious destruction of police/fire property.
      (PSR ¶ 33). In April 2018, agents from the Michigan
      Department of Corrections and Michigan State Police officers
      conducted a parole compliance check at Thompson’s home.
      (PSR ¶ 10). Agents and officers approached the home and
      knocked and announced their presence. (Id.). Thompson’s son
      tried to close the door on them, but they were able to enter.
      (Id.). As they entered, they saw Thompson coming upstairs
      from the basement. (Id.).

             During the initial protective sweep of the home,
      agents/officers observed narcotics paraphernalia and
      packaging materials in the basement (PSR ¶ 11), including
      pieces of aluminum foil with residue on them, clear plastic bags,
      latex gloves, and dust masks. Also in the basement, a canine
      alerted to the presence of narcotics near the upper part of a
      wall. (Id.). The agents/officers searched the small void between
      the East wall and the ceiling. (Id.). There they found two large
      plastic bags—one containing baggies of cocaine (approximately
      72 grams) and one containing 75 MDMA (ecstasy) pills. (PSR ¶
      12).

            The agents/officers continued to search the ceiling and
      noticed that there was a similar void behind the south wall:

                               [picture omitted]
                                      -2-
Case 2:18-cr-20496-GCS-DRG ECF No. 39 filed 06/26/20   PageID.190   Page 3 of 8




      They shined their flashlights into the void and saw what
      appeared to be a pistol. An officer reached over the wall and
      seized the pistol and a backpack. (PSR ¶ 11). The backpack
      contained two more semiautomatic pistols:

                              [picture omitted]

            All three firearms were loaded, one with a 30-round high-
      capacity magazine. (PSR ¶ 12). Two of the firearms had been
      reported stolen.(Id.). After being advised of his Miranda rights,
      Thompson signed a written statement saying: “I Price
      Thompson take full responsibility for the drugs found in the
      basement. The drugs found were ecstasy and cocaine.”

             A grand jury charged Thompson with felon in possession
      of a firearm (count one), possession with intent to distribute a
      controlled substance (counts two and three), and possession of
      a firearm in furtherance of a drug trafficking crime (count four).
      Thompson pleaded guilty to counts one and four. At his plea
      hearing, Thompson was placed under oath by the deputy clerk.
      (R. 26: Tr., 98). Thompson stated that he was satisfied with the
      advice and assistance that he received from counsel. (Id. at
      99). Thompson admitted that he possessed 72 grams of
      cocaine and 75 MDMA tablets and intended to sell those drugs.
      (Id. at 110–111). Thompson further admitted, under oath, that
      he had the three firearms in his home, had the opportunity to
      control the weapons, and kept them for “protection specifically
      for the drug dealing that was occurring there.” (Id. at 112). The
      Court found that Thompson’s plea was voluntary,
      knowledgeable, and accurate, and that the elements of the
      charge had been established by the defendant’s testimony. (Id.
      at 114).

[ECF No. 36, PageID 163-166].

       On March 11, 2020, the Court sentenced Defendant to 96 months,

a downward variance from the guideline range of 117-131 months.


                                     -3-
Case 2:18-cr-20496-GCS-DRG ECF No. 39 filed 06/26/20    PageID.191   Page 4 of 8




      Ineffective assistance of counsel may be raised for the first time in a '

2255 proceeding. Ineffective assistance of counsel claims are subject to

the Aperformance and prejudice@ test announced in Strickland v.

Washington, 466 U.S. 668 (1984). Defendant must demonstrate that

counsel=s performance was so deficient that counsel was not functioning to

the level guaranteed by the Sixth Amendment. Second, defendant must

show that the deficient performance prejudiced the defense. Id. at 687.

The Sixth Circuit and other courts reject ineffective assistance claims that

rest upon conclusory, unsupported allegations of counsel=s deficient

performance. See, Black v. United States, 2014 WL 2894285, *3 (2014)

(collecting cases).

      Defendant claims his attorneys were ineffective in “failing to object to

the defendant being charged under 18 U.S.C. § 924(c), and failing to

advise him that there was insufficient evidence to support the charge.”

[ECF No. 29, Page ID 136]. Defendant’s argument is that that the firearms

he admitted to possessing did not have the requisite nexus to the drug

trafficking activities, so a jury could not have found him guilty of possession

of a firearm in furtherance of a drug crime. In support of this argument,

Defendant cites to United States v. Mackey, 265 F.3d 457, 462 (6th Cir.

2001), which held that for possession of a firearm to be in furtherance of a


                                     -4-
Case 2:18-cr-20496-GCS-DRG ECF No. 39 filed 06/26/20    PageID.192   Page 5 of 8




drug crime, the firearm must be strategically located so that it is quickly and

easily available for use.

      A jury may consider the following factors in deciding whether the

government has shown a specific nexus between the firearms possessed

and the underlying crime for a § 924(c) violation: (1) whether the gun was

loaded; (2) the type of weapon; (3) the legality of its possession; (4) the

type of drug activity conducted; and (5) the time and circumstances under

which the firearm was found. United States v. Whyte, 795 F. App’x 353,

362 (6th Cir. 2019), cert. denied, No. 19-7652, 2020 WL 1326069 (U.S.

Mar. 23, 2020).

      In this case, Defendant admitted the drugs were his after receiving

Miranda warnings. The drugs were in quantities too large for personal

use, so it’s reasonable to conclude he was selling them out of his house.

Though the drugs were hidden in a separate part of the ceiling from the

firearms, they were still in the same room and the firearms were easily

accessible. Furthermore, the East and South walls (above which the

drugs and guns were found) were adjacent to each other. All three

firearms were loaded, one with an extended 30-round magazine.

Defendant does not dispute any of these facts. A firearm with an extended

magazine is a threatening weapon that would intimidate anyone who tried


                                      -5-
Case 2:18-cr-20496-GCS-DRG ECF No. 39 filed 06/26/20     PageID.193   Page 6 of 8




to steal from Defendant’s drug stash. Law enforcement also found the

firearms in the same search in which they found the cocaine, a

circumstance that weighs in favor of conviction. United States v. Clay, 630

F. App’x 377, 389 (6th Cir. 2015). Because the relevant factors weigh in

favor of conviction, Defendant was not likely to be acquitted on the § 924(c)

charge.

      Given the likelihood of conviction, and the strong presumption of

reasonableness, Defendant has not proven that his counsel’s conduct fell

below an objective standard, let alone constituted “errors so serious that

counsel was not functioning as the ‘counsel’ guaranteed by the Sixth

Amendment.” Strickland, 466 U.S. at 687.

      Not only has Defendant failed to make out the required showing of

deficient performance, he has likewise failed to show the prejudice required

for a finding of ineffective assistance of counsel. In the context of a guilty

plea, the prejudice inquiry requires the defendant to “show that there is a

reasonable probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.” Hill v. Lockhart,

474 U.S. 52, 59 (1985). A defendant’s bare recitation that he would have

proceeded to trial had he received different advice is not enough; rather, “to

obtain relief on this type of claim, a [defendant] must convince the court


                                      -6-
Case 2:18-cr-20496-GCS-DRG ECF No. 39 filed 06/26/20   PageID.194   Page 7 of 8




that a decision to reject the plea bargain would have been rational under

the circumstances.” Padilla v. Kentucky, 559 U.S. 356, 372 (2010).

      By pleading guilty, Defendant secured a guideline range of 117–131

months, and he received a sentence below that range. Had he proceeded

to trial, his guideline range would have been at least 138–157 months, but

could have been even higher depending on whether additional

enhancements applied. The government also agreed to recommend a

sentence at the bottom of the guideline range, and that the sentence would

effectively be capped at the top of the guidelines. Had he been convicted

at trial, the government could have asked for a sentence above the

guideline range, and the Court could have granted that request. In sum,

the advice Defendant received and the decision he made was rational.

      The Court finds that Defendant has not satisfied either of the

Strickland prongs – deficient performance or prejudice. Therefore,

Defendant=s motion for relief under ' 2255 is hereby DENIED. Before

defendant may appeal this court=s decision, a certificate of appealability

must issue. 28 U.S.C. ' 2253(c)(1)(B); Fed. R. App. P. 22(b). A

certificate of appealability may issue "only if the applicant has made a

substantial showing of the denial of a constitutional right." 28 U.S.C.

'2253(c)(2). Defendant has made no such showing. Accordingly, a


                                     -7-
Case 2:18-cr-20496-GCS-DRG ECF No. 39 filed 06/26/20                PageID.195   Page 8 of 8




certificate of appealability is also hereby DENIED. Now, therefore,

      IT IS HEREBY ORDERED that defendant=s motion pursuant to 28

U.S.C. ' 2255 is DENIED.

      IT IS HEREBY FURTHER ORDERED that a certificate of

appealability is DENIED.

Dated: June 26, 2020

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                                CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                June 26, 2020, by electronic and/or ordinary mail and also on
                  Price Albert Thompson #56850-039, FCI Milan, Federal
                  Correctional Institution, P.O. Box 1000, Milan, MI 48160.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                            -8-
